Exhibit 10.2

EMPLOYMENT AGREEMENT

(Willdan Group, Inc. and Win Westfall)

This Employment Agreement, between Willdan Group, Inc., a Delaware corporation,
(“Company”) and Win Westfall (“Employee”) is effective March 29, 2007

1.             Employment.  Company agrees to employ Employee, and Employee
agrees to be employed by Company, on the following terms and conditions.

2.             Term of Employment.  Subject to the provisions for termination
set forth below in Section 9 of this agreement, the term of this Employment
Agreement terminate on December 31, 2007, unless terminated by either party in
accordance with the provisions of Section 9.

3              Compensation. Company shall compensate Employee, as follows:

A.            Base annual salary of $215,000, which sum shall be pro-rated for
the balance of the employment term, and payable bi-weekly in the amount of
$8,269.23, through December 31, 2007;

B.            Provided that Employee is employed by the Company on April 1,
2007, Employee shall be paid a bonus in the amount of $202,500;

C.            Employee shall be provided a Toyota, Highlander automobile through
December 31, 2007, and upon termination of employment said automobile will be
conveyed to Employee, free of encumbrances.

D.            Medical and dental benefits shall be provided to Employee and to
his spouse in accordance with those generally afforded Company employees.  These
benefits shall be continued for Employee’s lifetime and for the life of
Employee’s spouse in accordance with the prior action of the Board of Directors
which extended such lifetime benefits.

E.             Annual Paid Leave shall be in accordance with those generally
afforded Company employees.

F.             Benefits shall be provided for Catastrophic Illness in accordance
with the Company’s employment policies.

F.             Paid holidays shall be provided in accordance with the Company’s
normal holiday policy

4.             Travel, Entertainment, and Other Expenses.  It is recognized and
agreed by the parties to this agreement that in connection with the services to
be performed for Company, Employee will be obliged to expend money for travel,
entertainment of customers, gifts, and similar business expenses.  Employee is
authorized to incur

1


--------------------------------------------------------------------------------


reasonable business expenses for promoting the business of Company.  Company
shall reimburse Employee from time to time for all reasonable business expenses
incurred by Employee provided that Employee presents adequate contemporaneous
documentation to Company.

5.             Duties and Position.  Employee was initially employed as the
President and Chief Executive officer of Company and concurrently served as
Chairman of the Board of Directors of Company.  Employee resigned from the
position of President and Chief Executive officer of Company to serve as the
interim President and Chief Executive Officer of the Company’s largest
subsidiary, Willdan, a California corporation, and served in that capacity until
the Board of Directors appointed a permanent President and Chief Executive
Officer of Willdan.  For the balance of his employment term, Employee shall
provide the following services:

A.            Assist the Board of Directors and Company’s president in
identifying and acquiring acquisition targets and in performing due diligence.

B.            Attend professional meetings and conventions on behalf of Company
and/or its subsidiaries, as a representative of Company for the purpose of
promoting Company’s best interests.

C.            Assist in marketing efforts for the Company and its subsidiaries,
as needed.

D.            Continue to serve as Chairman of the Board of Company and of all
of Company’s subsidiaries, until Employee chooses to resign from such boards or
until a replacement for Employee on such boards is installed, whichever is
earlier.

6.             Employee to Devote Time to Company.  Employee will not be
employed by any person or entity or devote any time to any commercial enterprise
outside of his employment to Company and to its subsidiaries as provided in this
Agreement.

7.             Confidentiality of Proprietary Information. Employee agrees not
to reveal confidential information, or trade secrets to any person, firm,
corporation, or entity. Should Employee reveal or threaten to reveal this
information, the Company shall be entitled to an injunction restraining the
Employee from disclosing same, or from rendering any services to any entity to
whom said information has been or is threatened to be disclosed, the right to
secure an injunction is not exclusive, and the Company may pursue any other
remedies it has against the Employee for a breach or threatened breach of this
condition, including the recovery of damages from the Employee.  Employee shall
execute a separate confidentiality agreement in the standard form used by
Company for officers of the Company.

8.             Disability.  In the event that the Employee cannot perform the
duties because of illness or incapacity for a period of more than thirty days,
the Company may appoint a replacement for Employee to fill Employee’s position
until Employee is able to return to

2


--------------------------------------------------------------------------------


work.  Employee’s compensation shall be paid during any period of disability in
accordance with the disability policies applicable to Company’s employees
generally.

9.             Termination of Employment. Employee’s employment is “at will.” 
Accordingly, Employee’s employment may be terminated by Company at any time,
with or without cause; and Employee may terminate Employee’s employment at any
time.  In the event that Company terminates Employee’s employment at any time
prior to December 31, 2007, without cause, Employee shall be entitled to
continue to receive full pay, bonus and benefits payable under this Agreement
through December 31, 2007.  In the event of termination without cause by
Company, the foregoing shall constitute the only compensation to be paid by
Company to Employee, which shall constitute Employee’s only severance benefits. 
If Employee voluntarily terminates employment, or if Company terminates
Employee’s employment for Cause, Employee shall not be entitled to any severance
compensation.  For the purpose of this Section 9, the term “Cause” shall mean
and include: a) The willful breach by Employee of any material term of this
Agreement; b) Intentional conduct by Employee intended to place Company in
violation of any law relating to the protection of Company’s employees,
including, without limitation the Civil Rights Act and similar State and Federal
legislation; c) Gross insubordination, including but not limited to compliance
with the directives of the President; or d) Employee’s commission of any felony
or any other crime relating to dishonesty.  Employee and Employee’s spouse shall
be provided lifetime health and dental benefits in accordance with previous
Board of Director action, notwithstanding whether termination is with or without
cause.

10.           Death Benefit; Disability. Should Employee die or become disabled
during the term of employment, Employee shall be entitled to the same death and
disability benefits as are generally provided to employees of the Company. 
Additionally, Employee shall be entitled to receive any and all compensation
described under this agreement, provided that such compensation has not been
previously paid to Employee prior to his death or disability.  For the purpose
of this section, “disability” means any medical condition that precludes
Employee from completing his term of employment pursuant to this Agreement.

11.           Limited Effect of Waiver. Should either Company or Employee waive
breach of any provision of this agreement by the other, that waiver will not
operate or be construed as a waiver of further breach.

12.           Severability. If, for any reason, any provision of this agreement
is held invalid, all other provisions of this agreement shall remain in effect.
If this agreement is held invalid or cannot be enforced, then to the full extent
permitted by law any prior agreement between the Company (and any predecessor
thereof) and the Employee shall be deemed reinstated as if this agreement had
not been executed.

 13.          Oral Modifications Not Binding/Amendment. This instrument is the
entire agreement of the Company and the Employee. Oral changes shall have no
effect.  This Agreement may be altered only by a written agreement signed by
both parties.

3


--------------------------------------------------------------------------------


14.           Interpretation.  This agreement shall be interpreted as though
prepared by both parties.

15.           Governing Law.  This agreement has been negotiated and entered
into in the State of California and shall be governed by, construed and enforced
in accordance with the internal laws of the State of California, applied to
contracts made in California by California domiciliaries to be wholly performed
in California.

16.           No Assignment.  Neither this Agreement or any rights or
obligations hereunder shall be assigned, pledged, hypothecated or otherwise
transferred by any party hereto without the written consent of the Board of
Directors or the Company and the Employee.  Any assignment, pledge,
hypothecation or other transfer, without such prior written consent, shall be
void.

17.           Representation by Legal Counsel.  The parties hereto acknowledge
that Robert L. Lavoie of Lavoie, McCain & Jarman has been retained by Company to
represent Company in this transaction.  Employee consents to such representation
and waives any conflict of interest as may be presented by such representation. 
Employee has been advised to have this Agreement reviewed by independent legal
counsel of Employee’s choosing.  Company may assume that Employee has sought
such consultation and that Employee’s agreement with the terms and conditions
hereof are with the benefit of such independent legal advice.

Executed effective this 29th day of March, 2007, in Anaheim, California.

Company:

 

Employee:

 

 

 

 

 

Willdan Group, Inc.

 

 

 

 

 

 

 

By:

/s/ Tracy Lenocker

 

/s/ Win Westfall

 

 

Tracy Lenocker, President & CEO

 

Win Westfall

 

 

 

4


--------------------------------------------------------------------------------